DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1 and 2.  See MPEP § 608.01(n).  Accordingly, the claims 3-12  not been further treated on the merits.

Claim 13 is objected to because of the following informalities:  Claim 13 recite “A male rotor” in Line 2, it shall be “a male rotor”; “The male rotor” in Line 4, it shall be “the male rotor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wall of the casing" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 recites “The device of claim”, however, it is unclear as to what device is being referred to.  The Examiner recommends changing “The device” to “The rotary screw vacuum pump”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SE422350 to Lundberg.
In Reference to Claim 1
Lundberg discloses rotary screw vacuum pump comprising: two or more rotors (Fig. 2, 2/3) having meshed helical formations and being supported for rotation in respective bores inside a casing, wherein the operation of the said rotors introduces, compresses and discharges gas from the invention and the said rotors are driven by an external motive force; wherein the casing comprises: a gas inlet port (Fig. 1, 7) for admitting gas to the casing; a gas outlet port (Fig. 1, 9) for discharging gas from the casing; and at least one gas injection port (Fig. 1, 8) located in the wall of the casing for the introduction of gas at an intermediate point between the gas inlet port and the gas outlet port.
In Reference to Claim 2
Lundberg discloses there are two rotors and one of the said rotors of which is a male rotor and the other of which is a female rotor. (As showed in Fig. 2)
Allowable Subject Matter
Claim 13 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/14/2022